             Case 1:18-cv-00797-CKK Document 36 Filed 04/29/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 ELECTRONIC PRIVACY INFORMATION
 CENTER,

        Plaintiff,
                                                    Civ. Action No. 18-0797 (CKK)
        v.

 U.S. IMMIGRATION AND CUSTOMS
 ENFORCEMENT,

        Defendants.



                        NOTICE OF WITHDRAWAL OF COUNSEL

       Plaintiff Electronic Privacy Information Center (“EPIC”) and the undersigned respectfully

submit notice of the withdrawal of Marc Rotenberg (D.C. Bar #422825) as counsel for Plaintiff in

the above-captioned case.

                                                   Respectfully Submitted,

                                                   ALAN BUTLER, D.C. Bar #1012128
                                                   EPIC General Counsel

                                                   /s/ Jeramie D. Scott
                                                   JERAMIE D. SCOTT, D.C. Bar #1025909
                                                   EPIC Senior Counsel

                                                   ELECTRONIC PRIVACY
                                                   INFORMATION CENTER
                                                   1519 New Hampshire Ave, N.W.
                                                   Washington, D.C. 20036
                                                   (202) 483-1140 (telephone)
                                                   (202) 483-1248 (facsimile)

                                                   Attorneys for Plaintiff EPIC


Dated: April 29, 2020


                                               1
